 

EXHIBIT 10.58 

 

FIRST AMENDMENT TO REGO II REAL ESTATE SUB-RETENTION AGREEMENT

THIS FIRST AMENDMENT TO REGO II REAL ESTATE SUB-RETENTION AGREEMENT (this
“Amendment”) is made as of the 22 day of December, 2014, by and among
ALEXANDER’S, INC.,  a Delaware corporation having an address at 210 Route 4
East, Paramus, New Jersey 07652 (“Agent”), and VORNADO REALTY, L.P., a Delaware
limited partnership having an address at 210 Route 4 East, Paramus, New Jersey
07652 (“Sub-Agent”).   

R E C I T A L S

WHEREAS, Rego II Borrower LLC (“Owner”) is the owner of that certain improved
real property described on Schedule A (the “Assets”) to that certain Rego II
Real Estate Retention Agreement dated as of November 30, 2011 by and between
Owner and Agent (the “Retention Agreement”). Pursuant to the terms of the
Retention Agreement, Agent agreed to act as special real estate consultant to
Owner.

WHEREAS, Agent and Sub-Agent are parties to that certain Rego II Real Estate
Sub-Retention Agreement dated as of November 30, 2011 (the “Sub-Retention
Agreement”). 

WHEREAS, Agent and Sub-Agent desire to modify and amend the Sub-Retention
Agreement as set forth below.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Agent and Sub-Agent hereby agree as follows:


1.      THE FOLLOWING AMENDMENT TO THE SUB-RETENTION AGREEMENT SHALL BE
EFFECTIVE FROM AND AFTER THE DATE HEREOF:


ARTICLE II.C.1 (B) IS HEREBY AMENDED BY ADDING THE FOLLOWING THERETO:
[X15021209490300.GIF] 


            “FEES PAYABLE WITH RESPECT TO A SALE, ASSIGNMENT OR IN LIEU ASSET
TRANSACTION SHALL BE PAID FIRST AND SUB-AGENT SHALL NOT BE ENTITLED TO RECEIVE
ANY FEES WITH RESPECT TO  A LEASE OR SUBLEASE TO THE EXTENT THE TENANT IS IN
DEFAULT OF ITS PAYMENT OBLIGATIONS THEREUNDER, EXCEPT AS A RESULT OF A DEFAULT
BY THE OWNER OR A TERMINATION BY OWNER OF THE LEASE OR SUBLEASE (OTHER THAN A
TERMINATION BY THE OWNER RESULTING FROM THE TENANT’S MONETARY DEFAULT).”   


2.      THIS AMENDMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, AND ALL OF SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


3.      ALL TERMS CAPITALIZED BUT NOT DEFINED HEREIN SHALL HAVE THE SAME MEANING
ASCRIBED TO SUCH TERMS IN THE SUB-RETENTION AGREEMENT OR RETENTION AGREEMENT, AS
THE CASE MAY BE.  THE MARGINAL HEADINGS AND TITLES TO THE PARAGRAPHS OF THIS
AMENDMENT ARE NOT A PART OF THIS AMENDMENT AND SHALL HAVE NO EFFECT UPON THE
CONSTRUCTION OR INTERPRETATION OF ANY PART HEREOF.


 

NYDOCS01/1574131.2

--------------------------------------------------------------------------------

 
 

 


4.      THIS AMENDMENT IS INCORPORATED INTO AND MADE A PART OF THE SUB-RETENTION
AGREEMENT, AND THE SUB-RETENTION AGREEMENT AND ALL TERMS, CONDITIONS AND
PROVISIONS OF THE SUB-RETENTION AGREEMENT ARE RATIFIED AND CONFIRMED IN ALL
RESPECTS AND IS AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AS MODIFIED
AND AMENDED HEREBY.


5.      THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


6.      THIS AMENDMENT CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES WITH
RESPECT TO THE SUBJECT HEREOF AND MAY NOT BE AMENDED EXCEPT IN A WRITING
EXECUTED BY THE PARTIES HERETO.


7.      THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO, AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.

 

 

 

[signature page follows]

                                                                                              
2

NYDOCS01/1574131.2

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                                    SUB-AGENT: 

VORNADO REALTY L.P., a Delaware limited partnership

By: Vornado Realty Trust, its general partner

 

By:      /s/ Stephen Theriot                 
                                        

Name: Stephen Theriot

Title:   Chief Financial Officer

 

AGENT: 

             

ALEXANDER’S, INC.

 

 

 

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:   Chief Financial Officer

 

 

                        3

NYDOCS01/1574131.2